Citation Nr: 0318158	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $2,906.43, plus interest.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1992.

This appeal arises from an April 1998 decision by the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) that determined 
that waiver of recovery of a Department of Veterans Affairs 
(VA) loan guaranty indebtedness in the original amount of 
$2,906.43 plus interest was precluded by the veteran's bad 
faith.

The veteran perfected a timely appeal of this decision to the 
Board of Veterans' Appeals (Board).  

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for February 2001.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

In May 2001, the Board overturned the Committee's 
determination that the veteran had acted in bad faith, and 
remanded the appeal for further evidentiary development and 
initial adjudication as to the issue of whether waiver of the 
debt would be against the principles of equity and good 
conscience.  The requested development was accomplished and 
by decision of April 2003, the Committee determined that 
waiver was inappropriate under the equity and good conscience 
standard and declined to waive the veteran's debt.  The 
appeal has now been returned to the Board for further 
appellate review.


FINDING OF FACT

To require recovery of the charged indebtedness from the 
veteran would not be unfair.




CONCLUSION OF LAW

Recovery of the charged loan guaranty indebtedness would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.964, 1.965(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1989, the veteran secured a VA guaranty for a loan 
of $35,350 to finance the purchase of a home.  In October 
1995, the lender reported that the mortgage had been in 
default for several installments, commencing with the August 
1995 payment.  Following unsuccessful payment plans and 
efforts to reinstate the loan, a foreclosure sale occurred in 
October 1996.  Consequently, an indebtedness in the amount of 
$2,906.43 was created.

The veteran has not challenged the validity of the debt in 
this case.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-
435 (1991).  Rather, he bases his plea for waiver upon the 
financial hardship that repayment of this debt would cause 
for his family.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of  
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be  
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.964, 1.965(a) (2002).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claims for waiver of debt owed to the VA are governed by the 
provisions of Chapter 53 of Title 38 of the United States 
Code.  This statute contains its own specific notice 
provisions.  Review of the record shows that the veteran 
received notice of his debt which conforms to the 
requirements of 38 U.S.C.A. § 5302 and its implementing 
regulations.  The provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) are relevant to a different chapter of title 38, 
and do not apply to this appeal.  See Barger v. Principi, 16 
Vet. App. 132 (2002).

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964.  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of elements.  
Particular emphasis, however, is placed upon the elements of 
the fault of the debtor and undue hardship.  38 C.F.R. § 
1.965(a).  The list of elements contained in the regulation 
is not, however, all inclusive.  Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3)  Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

The Board will address each element in turn.

1)  By "fault of the debtor" is meant the actions of the 
debtor which contributed to creation of the debt.  38 C.F.R. 
§ 1.965(a)(1).  VA's working definition of "fault" is "The 
commission or omission of an act that directly results in the 
creation of the debt." (Veteran's Benefits Administration 
Circular 20-90-5, February 12, 1990)  Fault should initially 
be considered relative to the degree of control the veteran 
had over circumstances leading to the foreclosure.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience and education 
of the debtor should also be considered in these 
determinations.

In the present case, the veteran was at all times in direct 
control of the subject property and debt obligation.  He was 
at fault in the creation of this debt, to the extent that he 
did not maintain the regular mortgage payments required by 
the original mortgage agreement.  He was aware of his 
obligation to the mortgage holder, and indeed, managed to 
meet his monthly payment obligations for the first five years 
of the life of the mortgage.  

The Board notes that the veteran had been able to purchase the 
subject property under extremely favorable conditions 
utilizing the VA loan.  The veteran states that he was unable 
to meet his mortgage payments on account of two separate 
occurrences:  a) he lost his job and b) the renters who had 
been occupying the property were unable to make their rent 
payments and moved out of the house.  However, the veteran was 
in direct control of the financial situation, and it was 
incumbent upon him to take those actions expected of a person 
exercising a high degree of care, with due regard to his 
contractual responsibility to the Government, or accept the 
consequences for not doing so.  

The veteran may argue that his fault is totally excusable 
because he made every conceivable attempt to continue to 
fulfill his contractual obligation to the VA by selling the 
property.  His attempts to avoid foreclosure by selling the 
property are not the critical issue; his failure to make the 
mortgage payments directly resulted in the creation of the 
loan guaranty indebtedness, and by definition and under all 
accepted criteria, the veteran must be considered at fault.

While the veteran claims that he attempted to sell the 
property after his renters left, an October 1995 letter from 
the lender indicated that the veteran was "extremely 
uncooperative" and "would hang up on attempted 
conversations".  In November 1995, the RO requested that the 
veteran complete a financial status report; while the veteran 
claims to have completed and returned the form, it was never 
received at the RO.  In fact, there is no record that he 
corresponded with VA or the lender in an attempt to avoid the 
foreclosure or to mitigate the loss the Government eventually 
incurred.

2)  Balancing of faults.  The fault of the debtor is as 
described above.  The VA, on the other hand, has carried out 
its responsibilities as prescribed by law.  The VA has 
notified the veteran in a timely fashion at every step of the 
process and cooperated with the lending institution.  
Foreclosure appears to have been accomplished with minimal 
delay.  After reviewing the record on appeal, the Board can 
find no indication that the actions of the VA contributed in 
any way to the loss of the property.

3)  Undue hardship.  As noted above, the veteran contends 
that having to repay his debt to the VA will result in undue 
financial hardship to him and his family.  He is married with 
five children, ranging in age from three years to twelve 
years old.  His wife does not engage in income-producing 
work.

In this regard, the information contained in the veteran's 
October 2002 Financial Status Report is timely and pertinent.  
He reports a total monthly net income of $2,876 and total 
monthly expenses of $3,611.  His income consists of a salary 
from his federal government job.  He puts a portion of his 
salary into the Thrift Savings Plan, and pays $96 a month on 
a loan from the Thrift Savings Plan.  With regard to 
expenses, he reports $811 per month in rent/mortgage 
payments, $600 per month for food, $320 per month for 
utilities/heat, $65 per month for the phone bill, and $120 
per month for cell phone payments.  Additionally, he reports 
the cost of trash removal and gas.  His total monthly 
payments on installment contracts and credit card debts are 
reported as $1520.  The list of outstanding debts includes 
$23,850 for a 2002 Dodge truck and $9,800 for a vacation time 
share.  There is no explanation as to how he makes up the 
difference between his monthly income and his monthly 
expenses.  

After having carefully reviewed all of the evidence of 
record, the Board finds that the veteran could afford to pay 
the entire amount of the charged loan guaranty indebtedness, 
if payments were made over a period of time.  The evidence of 
record does not show that collection of the debt would 
deprive the veteran or his family of the basic necessities of 
life.  Rather, review of his submitted financial statement 
reveals several areas where economizing should not be 
difficult, such as vacation expenses and cell phone usage.  
The necessity for maintaining three vehicles in a family with 
only two drivers would appear questionable as well.  He has 
substantial assets in the form of his residence, three 
vehicles, and a Thrift Savings Plan.  There is no evidence of 
record which indicates that he cannot repay the loan guaranty 
indebtedness, if he is allowed to make payments in 
installments over a period of time.  38 C.F.R. § 1.917.  The 
Board concludes that repaying his obligation to the VA in 
installments over a period of time would not prove to be 
unduly financially burdensome to the veteran.

4)  Defeat the purpose.  There is no indication contained in 
the record that recovering the loan guaranty debt owed to the 
VA would in any way defeat the purpose of the loan guaranty 
benefit.  The veteran was not using the subject property as 
his home and the purpose of the loan guaranty benefit is to 
assist veterans in the pursuit of owning their own homes.  
See 38 U.S.C.A. § 3710 (West 2002).  

5)  Unjust enrichment.  The veteran does not assert and the 
evidence does not show that he was unjustly enriched at any 
point in the proceedings leading up to the foreclosure and 
loss of the property.  This principle is thus inapplicable to 
this case.

6)  Changing position to one's detriment.  The veteran does 
not assert and the evidence does not show that he relied upon 
any statement from the VA to his detriment at any point in 
the proceedings leading up to the foreclosure and loss of the 
property.  This principle is thus inapplicable to this case.

After having carefully reviewed all of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In the judgment of the 
Board, and for the reasons stated above, the standard of 
equity and good conscience calls for repayment of the entire 
amount of the loan guaranty indebtedness, plus accrued 
interest thereon.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

